Taylor, C. J.:
The plaintiff in error was indicted, tried and convicted in the Circuit Court, of Clay county for the *432•crime of larceny and sentenced to a term of two years in the penitentiary, and seeks a reversal on writ of •error.
No errors are assigned or argued except that the verdict was not supported by the evidence adduced. "Without encumbering our reports with a useless rehearsal of the evidence, we find that though it is conflicting in some respects, yet if that part of it introduced by the State was believed by the jury, it was sufficient to sustain the conviction had upon it. The jury being the sole judges of the weight of the evidence and the credibility of the witnesses, we can not, under the circumstances, reverse their finding, and the judgment of the court below is, therefore, hereby affirmed.